Citation Nr: 0410195	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-19 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to October 
1983.  He died in March 2000.  The appellant is his son.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 determination by the RO in Muskogee, 
Oklahoma that the appellant was not eligible for payment of DEA 
benefits.

In August 2003, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the RO in 
Salt Lake City, Utah.


FINDINGS OF FACT

1.  The appellant was born in May 1973, and is the son of the 
veteran.

2.  In March 2000, the veteran died.

3.  In June 2002, the RO received the appellant's Application for 
Survivors' and Dependents' Educational Assistance.

4.  The appellant had reached his 26th birthday prior to the date 
of death of the veteran.


CONCLUSION OF LAW

The criteria for basic eligibility for entitlement to DEA benefits 
under the provisions of Title 38, Chapter 35, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 2002); 
38 C.F.R. § 21.3040(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002)).  

Unlike many questions subject to appellate review, the issue of 
whether the appellant is eligible for payment of DEA benefits, by 
its very nature, has an extremely narrow focus.  The RO, in the 
July 2002 denial letter, and the December 2002 Statement of the 
Case (SOC), set forth the law and facts in a fashion that clearly 
and adequately explained the basis of its decision.  

The appellant has been advised that a dependent is not eligible 
for educational assistance if the dependent reached his or her 
26th birthday on or before the date of the veteran's death.  38 
C.F.R. § 21.3040(c).  The appellant has neither submitted nor made 
reference to any records or other evidence which would tend to 
substantiate his claim.  

As will be discussed in greater detail below, the Board believes 
that all facts relevant to determining whether or not the eligible 
for payment of DEA benefits have already been gathered, and that, 
under these facts, there is no basis in the law and regulations 
for providing the benefits the appellant seeks.  

In essence, the Board believes that this is a case in which the 
law and not the evidence is dispositive, and thus, that the appeal 
must be terminated because of the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, where there is no reasonable possibility that 
providing additional assistance would aid in substantiating a 
claim, VA is not required to take any further action to assist the 
claimant.  38 U.S.C.A. § 5103A(a) (West 2002).

Accordingly, the Board finds that the assistance and notification 
requirements of the VCAA have been satisfied to the extent 
necessary in this matter.

II.  Basic eligibility for payment of DEA benefits

Dependents' educational assistance benefits are provided pursuant 
to Chapter 35, Title 38, United States Code, to certain qualifying 
dependents of certain classes of veterans. 

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities.  See 38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.  
Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on his or her 26th birthday.  38 
U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(c), 21.3041(c)(d).

In some cases, the delimiting date may be modified or extended.  
38 U.S.C.A. § 3512 (West 2002); 38 C.F.R. § 21.3041(d), (e) 
(2003).  This includes cases in which the veteran-parent died 
while the dependent child was between the ages of 18 and 26.  
However, in no event can the delimiting period be modified or 
extended beyond the appellant's 31st birthday.  38 U.S.C.A. § 3512 
(West 2002); 38 C.F.R. § 21.3041(d), (e) (2003).

In this case, the veteran passed away in March 2000.  The 
veteran's widow subsequently filed a claim of entitlement to 
Dependency and Indemnity Compensation (DIC).  In a January 2002 
rating decision, the RO granted the widow's claim on the basis 
that a service-connected disability, diabetes mellitus, had caused 
or contributed to the veteran's death.

In June 2002, the appellant filed a formal claim of entitlement to 
DEA benefits.  He indicated that he was currently pursuing a 
Bachelor of Science degree at Utah State University.

The appellant's birth certificate reveals that he was born in May 
1973.  Thus, he turned 26 in May 1999, which was prior to the 
veteran's death.  Therefore, he did not become eligible for 
receipt of DEA benefits prior to attaining the age of 26.  

For this reason, the Board finds that the criteria for basic 
eligibility for entitlement to DEA benefits under the provisions 
of Title 38, Chapter 35, United States Code, have not been met.  
See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. § 21.3021.  
Furthermore, because the appellant had already reached the age of 
26 when the veteran died, the Board notes that this is case does 
not involve one of the circumstances under which the deliminating 
date could be modified or extended.  38 C.F.R. § 21.3041(d), (e).

The appellant has acknowledged that he turned 26 prior to the date 
of the veteran's death.  However, he has stressed that his father 
spent over 30 years in the military, and that it was one of his 
greatest wishes that his son to finish college.  He has also 
reported that he has had to support his mother since his father 
passed away, and that it has been very difficult to do so and to 
attend school at the same time.

While the Board is very sympathetic to the appellant, both the 
Board and the appellant are bound by the law, and this decision is 
dictated by the relevant statutes and regulations.  Moreover, the 
Board is without authority to grant benefits simply because the 
result may appear to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It is further 
observed that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the appellant had reached his 
26th birthday prior to the date of the veteran's death.  
Therefore, the appellant's claim for basic eligibility for 
entitlement to DEA benefits under the provisions of Title 38, 
Chapter 35, United States Code must be denied as a matter of law.  
See Sabonis, supra.


ORDER

Basic eligibility for payment of DEA benefits under Chapter 35, 
Title 38, United States Code is denied as a matter of law.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



